Filed 10/19/22 P. v. Smalley CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE ,
                                                                                             F084478
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF016797A)
                    v.

    DARIENGA SMALLEY,                                                                     OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. David Wolf,
Judge.
         Allen E. Junker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Peña, J. and Snauffer, J.
       Appointed counsel for defendant Darienga Smalley asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm the judgment.
                                    BACKGROUND
       From November 26, 2021, through February 28, 2022, defendant was involved in
procuring and delivering drugs and cell phones by drone into prison yards.1
       On May 5, 2022, defendant pled no contest to conspiring to possess a cell phone
with the intent to deliver it to an inmate (Pen. Code, §§ 182, subd. (a)(1), 4576; count 5)
and admitted a prior “strike” conviction within the meaning of the “Three Strikes” law
(Pen. Code, §§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)). Five other charges were
dismissed.
       On June 3, 2022, the trial court sentenced defendant to four years in prison: the
midterm of two years, doubled pursuant to the Three Strikes law. The court awarded
custody credits and imposed various fines and fees.
       On June 14, 2022, defendant filed a notice of appeal. The trial court granted a
certificate of probable cause.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.




1      These facts come from the declaration of a correctional officer.


                                             2.
                            DISPOSITION
The judgment is affirmed.




                                3.